DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 01/11/2022 have been entered. 

Status of Claims
	Claims 1-2 and 6-22 remain pending in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
[0041] has Gerbers et al., Lap Chip, 2014, 14, 4042-4049 which was not on the IDS filed 07/08/2021 and has not been considered unless it appears on the 892. 

Claim Interpretations
Claim 19 recites “wherein the conveyor assembly further comprises a fluid collector assembly, wherein the fluid collector assembly comprises a porous material”, where claim 18 recites that the conveyor assembly includes “at least one porous membrane portion”. It is described in [0058] of the instant specification that there may be one or more porous membrane portions in a system, where there are membrane portions 202, 206, and 210. It will be interpreted that the porous membrane portion in claim 18 is different from the porous material in claim 19. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10, 16-17, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the introducer assembly comprises two or more fluid inlets”, it is unclear if these are the same or different from the “one or more fluid inlets” recited on line 8 of claim 1. Is claim 2 further defining that the one or more fluid inlets from claim 1 are actually two or more fluid inlets, or are the fluid inlets in claim 2 different inlets from claim 1? For examination, it will be interpreted that the inlets being referred to are the same inlets. 
Claim 8 recites the limitation "the at least one fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There has been no at least one fluid claimed prior therefore it is unclear which fluid is being referred to.
Claim 10 recites “wherein the collector assembly of the conveyor assembly comprises a porous material” on lines 1-2, however claim 1 recites that the conveyor assembly comprises a treatment portion and a fluid collector assembly that “includes a porous material” on lines 11-15. It is unclear if the porous material of claim 10 is the same or different from the porous material in claim 1. For examination, it will be interpreted that the porous material from claim 10 is the same as the porous material of claim 1. 
Claim 10 further recites “the at least one fluid” on line 2. There is insufficient antecedent basis for this limitation in the claim. There has been no at least one fluid claimed prior therefore it is unclear which fluid is being referred to. 
Claim 16 recites “wherein the conveyor assembly includes at least one absorbent wicking pad”. It is stated on page 34 of the instant specification for embodiments 43 and 44 that the fluid collector assembly includes a porous material, where the porous material is a wicking pad. 
For examination, it will be interpreted that the porous membrane and the absorbent wicking pad are the same feature. 
Claim 17 is rejected by virtue of being dependent on a rejected claim. 
Claim 18 recites “a treatment portion” on line 11 and 13, it is unclear if the treatment portion on line 11 is the same as the treatment portion on line 13. Further, line 14 recites “the treatment portion” where if the treatment portions are different from one another it is unclear which treatment portion is being referred to. For examination, it will be interpreted that the treatment portions on lines 11 and 13 are the same treatment portion. 
Claim 19 is rejected by virtue of being dependent on a rejected claim. 
Claim 20 recites “a substrate mating assembly” on line 15. It is unclear if this is the same substrate mating assembly or different substrate mating assembly that is recited in lines 3-4. For examination, it will be interpreted that there is only one substrate mating assembly. 
Claim 21 is rejected by virtue of being dependent on a rejected claim. 
Claim 22 recites “wherein the introducer assembly comprises at least two channels”, it is unclear if these are the same or different from “the at least one channel” as recited by line 9 of claim 1. Is claim 22 further defining the at least one channel of claim 1 such that there is now at least two channels, or are the at least two channels in claim 22 different from the at least one channel in claim 1? For examination, it will be interpreted that the channels being referred to are the same. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6, 9, 10, 13, 15-16, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1).
Regarding claim 1, Sprague teaches a system (300) for preparing a cellular biological sample for analysis, wherein the cellular biological sample is disposed on a substrate (glass slide 303) ([0176], [0177], Figures 23A-23B), the system (300) comprising: an introducer assembly, a conveyor assembly, and a substrate mating assembly (engageable slide chamber minicassette 302); wherein the introducer assembly, the conveyor assembly, and the substrate mating assembly (302) are combined in a monolithic structure attachable to the substrate (303) ([0177], Figures 23A-23B, 24); 
In viewing the annotated Figure 24 below, it is understood that the introducer assembly includes reservoir/ports 307a-c and that the conveyor assembly includes reaction chamber 310 and waste fluid reservoir 304.
It is understood from Figure 24 that the minicassette 302 (substrate mating assembly) will be placed into docking bay 305, which will combine with the introducer assembly and conveyor assembly to make a monolithic structure that is attachable to the glass slide 303 (substrate). 
wherein the introducer assembly comprises one or more fluid inlets fluidically coupled to at least one channel, and wherein the at least one channel is in fluidic communication with a treatment portion (reaction chamber 310) of the conveyor assembly ([0178], [0179], Figures 23A-B);
It is understood that the fluid inlets are at the bottom of the reagent reservoirs/ports 307a-c. In viewing Figure 23B, it can be seen that there is a channel connecting the bottom of reservoir/port 307b (fluid inlets) with a port 306b, where the minicassette 302 will connect with port 306b ([0182], [0184]). It is understood that the other ports 307a and 307c will have similar inlets at the bottom as well as channels connecting them to port 306b.  
wherein the conveyor assembly comprises (a) the treatment portion (310), wherein the treatment portion (310) is in fluidic communication with at least a portion of the cellular biological sample disposed on the substrate (303), and (b) a fluid collector assembly (waste fluid reservoir 304) in fluidic communication with the treatment portion (310), wherein the fluid collector assembly (304) includes a porous material ([0179], Figures 23A-B); and, 
It is understood from the embodiment shown in Figure 13B that the glass slide 202 will have specimens mounted on it ([0139]). As such, it is understood that a specimen will be similarly mounted onto slide 303. And as seen in Figure 23B and 24, all components will be in fluid communication with one another via channels. As stated by [0073], there is a “waste pack” which may be a cavity or reservoir that serves as a receptacle for discharged sample, rinse solution, and waste reagents where the waste pack includes an absorbent pad. It is understood that the “waste pack” is the waste fluid reservoir 304. 
wherein the substrate mating assembly (302) is configured to hold the substrate (303) against at least a portion of the conveyor assembly and/or the introducer assembly.
It is seen in Figure 24 that minicassette 302 will hold glass slide 303 against the conveyor assembly. 

    PNG
    media_image1.png
    652
    906
    media_image1.png
    Greyscale

Regarding claim 2, Sprague further teaches wherein the introducer assembly comprises two or more fluid inlets, see Figure 23A and claim 1 supra.
It is understood that there are three fluid inlets that correspond to the bottom of reagent reservoirs/ports 307a-c. 
Regarding claim 6, Sprague further teaches wherein the introducer assembly further comprises at least one reagent releaser (reagent reservoirs/ports 307a-c) ([0179], Figures 23A-B, 24).
Regarding claim 9, Sprague further teaches wherein the conveyor assembly further comprises a capillary channel.
It is seen in annotated Figure 24 above that the conveyor assembly also includes waste fluid reservoir 304, but before reaching the waste fluid reservoir 304 there is a bellow pump 324a, where the waste fluid reservoir 304 and bellow pump 324a are connected by channels. It is understood that these channels are capillary channels, as when a fluid contacts the inside of a channel there are capillary forces.    
Regarding claim 10, Sprague further teaches wherein the collector assembly (304) of the conveyor assembly comprises a porous material and is configured to draw the at least one fluid from the introducer assembly, through the conveyor assembly and into the collector assembly (304).
It is understood that the collector assembly is waste fluid reservoir 304, which has an absorbent pad. As the channel leading to the waste fluid reservoir 304 is a part of the conveyor assembly, it is understood that the absorbent pad in waste fluid reservoir 304 is configured to draw the fluid from the introducer assembly through the conveyor assembly into the waste fluid reservoir 304 (collector assembly). 
Regarding claim 13, Sprague further teaches wherein the substrate mating assembly (302) further comprises a backing plate (housing 317) having a holding portion configured to accommodate the substrate (303) and that is further configured to align the substrate (303) with the conveyor assembly when the backing plate (317) and the monolithic structure including the conveyor assembly are combined ([0183], Figure 24).
It is understood that the minicassette 302 (substrate mating assembly) is made up of two parts, the glass slide 303 (substrate) and a housing 317 (backing plate) where the housing 317 supports the reaction chamber 310 (treatment portion). It is further seen that the housing 317 has a notch on the left side that is understood to be a holding portion, and that the housing 317 (backing plate) aligns the glass slide 310 (substrate) when brought together with the baseplate module 301, where the baseplate module 301 is understood to have the conveyor assembly as seen in the annotated Figure 24 from claim 1. 
Regarding claim 15, Sprague further teaches wherein the substrate mating assembly (302) further comprises a clamping assembly (click lock clamp feature 312) configured to apply a force that holds the substrate (303) against the substrate mating assembly (302) ([0183], Figure 24).
It is understood that the click lock clamp feature 312 will apply a force to hold the microscope slide against mating assembly (302). 
Regarding claim 16, Sprague further teaches wherein the conveyor assembly includes at least one absorbent wicking pad.
It is understood that the conveyor assembly includes the fluid collector assembly as recited in claim 1, where the fluid collector assembly is the waste fluid reservoir 304 which contains an absorbent pad, see claim 1 and claim 10 supra. 
Regarding claim 20, Sprague teaches a system (300) for preparing a cellular biological sample for analysis, wherein the cellular biological sample is disposed on a substrate (glass slide 303) ([0176]), the system (300) comprising: an introducer assembly, a conveyor assembly, and a substrateAttorney Docket No.: Ventana-0101US 1 / P33896-US-1 (Patent)mating assembly (minicassette 302), wherein the introducer assembly, the conveyor assembly, and the substrate mating assembly (302) are combined in a monolithic structure attachable to the substrate (303) ([0177], Figures 23A-B, 24); 
In viewing the annotated Figure 24 from claim 1, it is understood that the introducer assembly includes reservoir/ports 307a-c and that the conveyor assembly includes reaction chamber 310 and waste fluid reservoir 304.
It is understood from Figure 24 that the minicassette 302 (substrate mating assembly) will be placed into docking bay 305, which will combine with the introducer assembly and conveyor assembly to make a monolithic structure that is attachable to the glass slide 303 (substrate). 
wherein the introducer assembly includes a wash inlet and at least two reagent inlets (reagent reservoirs/ports 307a-c), wherein the wash inlet and the at least two reagent inlets (307a-c) are fluidically coupled to at least two channels in fluidic communication with a treatment portion (reaction chamber 310) of the conveyor assembly ([0178], [0179], Figures 23A-B, 24);
 	It is understood that reservoirs/ports 307a-c are wash and reagent inlets, as any inlet may be a wash/reagent inlet. The reservoirs/ports 307a-c are connected to a bellow pump 322a via a channel, where the bellow pump 322a is further connected to a channel 306b which leads to the internal reaction chamber 310 (see Figure 23B). 
wherein the conveyor assembly includes the treatment portion (310) which is at least partially in fluidic communication with the cellular biological specimen disposed on the substrate (303); and, 
It is understood from the embodiment shown in Figure 13B that the glass slide 202 will have specimens mounted on it ([0139]). As such, it is understood that a specimen will be similarly mounted onto slide 303. 
a substrate mating assembly (302) configured to hold the substrate against at least a portion of the conveyor assembly (see Figure 24).
Regarding claim 21, Sprague teaches the system of claim 20. Sprague further teaches wherein the at least two channels are parallel channels.
It is understood that the reservoirs/ports 307a-c will each have a channel that leads to the bellow pump 322a, and are all traveling in the same direction and are therefore understood to be parallel channels. 
Regarding claim 22, Sprague teaches the system of claim 1. Sprague further teaches wherein the introducer assembly comprises at least two channels, wherein each of the at least two channels are in fluidic communication with the treatment portion (310) of the conveyor assembly.
It is understood from Figure 23B and 24 that there will be at least two channels, channels that lead from reservoirs/ports 307a-c to port 306b, where port 306b fluidically connects to the glass slide 303.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-8, 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1).
Regarding claim 7, Sprague the system of claim 6. Sprague further teaches wherein the at least one reagent releaser comprises a blister pack.
It is stated by [0122] that reagent is premeasured into a blister pouch. It would have been obvious to one skilled in the art to have the reservoir/ports 307a-c be a blister pouch because Sprague teaches that a blister pouch isolates the user from contacting the chemicals used in the assay ([0123]).
Regarding claim 8, Sprague teaches the system of claim 1. Sprague further teaches wherein the introducer assembly further comprises at least one valve configured to alter a flow pattern of the at least one fluid through the introducer assembly after a pre-determined length of time.
It is not seen in the current embodiment (Figure 24) if there are valves. [0020] states that sanitary means for valving may be provided for a microfluidic channel entering a microcavity, with [0064] stating that “microfluidic valves” include hydraulic, mechanic, pneumatic, magnetic, and electrostatic actuator means. It would have been obvious to one skilled in the art to modify the embodiment shown in Figure 24 such that the channels have valves because Sprague teaches that the valves allow for sanitary valving which is understood to prevent contamination ([0023]).   
Regarding claim 11, Sprague teaches the system of claim 1. Sprague further teaches wherein the substrate mating assembly comprises an adhesive material attached to a surface of the conveyor assembly.
Sprague does teach an internal gasket 311 that forms a seal around reaction chamber 310, but is not specific to what the gasket is. In a separate embodiment of the device, a glass slide 202 may have a variety of gasket materials to form a sealed reaction chamber 207 ([0169]). As seen in Figure 21B, an adhesive seal 252a is used to form a seal around a sealed reaction chamber 207 and slide 202 ([0169]). It would have been obvious to one skilled in the art to modify the embodiment seen in Figure 24 such that it has the adhesive seal as taught by a second embodiment of Sprague because Sprague teaches that the adhesive seal seals the reaction chamber ([0169]). 
Regarding claim 12, modified Sprague teaches the system of claim 11. Modified Sprague further teaches wherein the at least one channel is defined by a combination of the substrate, the adhesive material and a surface of the introducer assembly and/or the conveyor assembly.
It is understood that with the adhesive material, it will seal the reaction chamber 310 such that fluid will only be able to enter and exit via nipples 316a and 316b. From claim 1, it is understood that the at least one channel includes the channel leading from reagent reservoirs/ports 307a-c to the ports 306b, where placement of the microscope slide 303 in the minicassette 302 with adhesive will define part of the channel. 
Regarding claim 14, Sprague teaches the system of claim 13. Sprague further teaches wherein the conveying assembly further include at least one heating and/or cooling element.
As seen in Figure 14 of a different embodiment of the device, there is raised platform 208 which may have heating devices placed in it ([0146], [0149]). It is understood that one skilled in the art would modify the device seen in Figure 24 of Sprague such that it has the heating devices taught by the embodiment shown in Figure 14 of Sprague because Sprague teaches that with the heating devices, it allows for the temperature of the liquid to be controlled ([0149]). 
It is understood that the heating devices would be placed in the baseplate module 301 seen in Figure 24 similar to how the heating devices are placed in the raised platform 208 in Figure 14 such that the it is the conveying assembly seen in annotated Figure 24 that has the heating devices. 

Claim(s) 16-17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1) as applied to claim 1 above in view of Reinhartz (US-2011/0189792-A1).  
Regarding claim 16, if it is determined that Sprague does not teach wherein the conveyor assembly includes at least one absorbent wicking pad, where the absorbent wicking pad is different from the porous material, in the same problem solving area of liquid-transfer devices, Reinhartz teaches an absorbent body (Reinhartz; [0002], [0083], Figure 2). 
Specifically, [0077] states that there may be an absorbent body downstream of the lateral capillary flow path for absorbing liquids, directing the flow and enabling continuous downstream lateral flow. It is understood that Figure 4A shows absorbent body 15 ([0083]).  
It would have been obvious to one skilled in the art to modify Sprague such that it has the absorbent body 15 as taught by Reinhartz because Reinhartz teaches that the absorbent body enables continuous lateral flow (Reinhartz; [0077]). 
It is understood that the absorbent wicking pad will be in the conveyor assembly, and as such will be placed in the area at the end of the glass slide 303 (substrate). 
Regarding claim 17, modified Sprague teaches the system of claim 16, where modified Sprague further teaches wherein the absorbent wicking pad is comprised of a material selected from a cellulose or a hydrogel.
[0077] of Reinhartz states that the absorbent body may be a separate body such as a cellulose pad. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1) as applied to claim 1 above in view of Reinhartz (US-2011/0189792-A1).  
Regarding claim 17, Sprague teaches the system of claim 16. Sprague does teach where the absorbent pad consists of a fibrous bat with or without a hydrophilic polymer, an absorbent foam, absorbent sponge, superabsorbent polymer, or absorbent gelling material, however isn’t specific as to if it is cellulose or a hydrogel ([0073]).  
In the same problem solving area of liquid-transfer devices, Reinhartz teaches an absorbent body (Reinhartz; [0002], [0083], Figure 2). 
Specifically, [0077] of Reinhartz states that the absorbent body may be a separate body such as a cellulose pad. 
It would have been obvious to one skilled in the art to modify Sprague such that the absorbent pad is made of cellulose as taught by Reinhartz because Reinhartz teaches that the absorbent body enables continuous lateral flow (Reinhartz; [0077]). 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1) in view of Reinhartz (US-2011/0189792-A1).  
Regarding claim 18, Sprague teaches a system (300) for preparing a cellular biological sample for analysis, wherein the cellular biological sample is disposed on a substrate (glass slide 303) ([0176]), the system (300) comprising: an introducer assembly, a conveyor assembly, and a substrate mating assembly (minicassette 302); wherein the introducer assembly, the conveyor assembly, and the substrate mating assembly (302) are combined in a monolithic structure attachable to the substrate (303) ([0177], Figures 23A-B, 24);
 In viewing the annotated Figure 24 from claim 1, it is understood that the introducer assembly includes reservoir/ports 307a-c and that the conveyor assembly includes reaction chamber 310 and waste fluid reservoir 304.
It is understood from Figure 24 that the minicassette 302 (substrate mating assembly) will be placed into docking bay 305, which will combine with the introducer assembly and conveyor assembly to make a monolithic structure that is attachable to the glass slide 303 (substrate). 
wherein the introducer assembly is configured to receive at least one fluid used to prepare the cellular biological sample for analysis, wherein the introducer assembly comprises two or more fluid inlets (reagent reservoirs/ports 307a-c), wherein each of the two or more fluid inlets (307a-c) are independently coupled to a channel in fluidic communication with a treatment portion (reaction chamber 310) of the conveyor assembly ([0178], [0179], Figures 23A-B, 24);
	 Figure 23B shows a cut-away of the device, with reservoir/port 307b shown to be connected to a pump 322a via channels. It is understood that the other reservoirs/ports 307a and 307c would be similarly connected to the pump 322a. As such, the reservoirs/ports 307a-c will all be independently connected to a pump 322a, which leads to a channel that connects with the reaction chamber 310.
wherein the conveyor assembly includes a treatment portion (310), wherein the treatment portion (310) is in fluidic communication with at least a portion of the cellular biological sample disposed on the substrate (303); and, 
wherein the substrate mating assembly (302) is configured to hold the substrate (303) against at least a portion of the conveyor assembly (see Figure 24).
Sprague does not teach wherein the conveyor assembly includes at least one porous membrane portion. 
In the same problem solving area of liquid-transfer devices, Reinhartz teaches a lateral capillary flow matrix overlying a plastic layer 27(Reinhartz; [0002], [0083], Figure 2). 
Specifically, Reinhartz teaches a lateral capillary flow matrix 13 that overlies a plastic layer 27 ([0083], Figure 2). It would have been obvious to one skilled in the art to modify the device of Sprague such that the internal reaction chamber 310 has a capillary flow matrix as taught by Reinhartz because Reinhartz teaches that a lateral capillary flow matrix produces a lateral capillary flow of the liquid (Reinhartz; [0025]). 
Regarding claim 19, modified Sprague teaches the system of claim 18. Modified Sprague further teaches wherein the conveyor assembly further comprises a fluid collector assembly, wherein the fluid collector assembly comprises a porous material.
As stated by [0073] of Sprague, there is a “waste pack” that serves as a receptacle for discharged sample, rinse solution, and waste reagents where the waste pack includes an absorbent pad. It is understood that the porous membrane portion is the waste fluid reservoir 304 (“waste pack”). The waste fluid reservoir 304 is a fluid collector assembly, and the waste fluid reservoir 304 has an absorbent pad, which is understood to be a porous material. 

Response to Arguments
Applicant’s arguments, see page 1, filed 01/11/2022, with respect to the rejection(s) of claim(s) 1-2, 6, 9, 13, 15, 20-22 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1).
Regarding Applicant arguments that Sprague does not teach a monolithic assembly on page 2, Examiner respectfully disagrees. Claims 1, 18, and 20 recite “wherein the introducer assembly, the conveyor assembly, and the substrate mating assembly are combined in a monolithic structure attachable to the substrate”. Specifically, recitation of “are combined” is being interpreted that the introducer assembly, conveyor assembly, and substrate mating assembly may be three different parts that are brought together to make one structure. It does not require that all three parts are made from one single piece. As such, it is understood that when the minicassette 302 is docked, it will create a monolithic structure with the introducer and conveyor assembly as seen in the annotated Figure 24 from claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796